Conviction for burglary, punishment two years in the penitentiary. *Page 423 
The motion for new trial in this case was overruled on July 29, 1927. Ninety days was given in which to file bills of exception and statement of facts. Same were filed on October 28, 1927. This was after the expiration of the ninety days allowed by statute and by order of the court. The case thus comes before us without any bills of exception or statement of facts. The indictment correctly sets out the offense and is followed by the charge of the court, and by the judgment and sentence.
No error appearing, the judgment will be affirmed.
Affirmed.